OFFICE   OF THE A’ITORNEY    GENERAL     OF TEXAS
1                               AUSTIN




    tfr. 3. a. wi11ienle
    County Auditor, Tarrant County
    Fort Xorth, Texas

    Dear Sir:




                                                        the terms OP
                                                   nt Incumbenta.

                                                    ains only to countiaa
                                                      and not 18sS tilan




                             142-B, Section 3, as to,,tbe
                               that the Juvenile Depart-
                               ve under existln~ law.
                                oplaion on the tollorin~il
                                                         :
                           ing Article   5142-B-Section 3:
                  'IThere shall be one Chief Probation
         Officer, and such number OS Assistants not ex-
         ceeding eight as shall be aut:?orisedby the Juvenile
         Board.   Said Chief Pro?ation Of'fioerand Asei+anta
         to be appointed by t‘ne CountjTJudge, and con.firmed
         by the Juvenile Board, and such power of appointment
         and confirmation of such officers aa oonferred by
         this Act shall not be effective until the expiration
         of the terns of offices of the present incumbents of
         such Off108a.f
                nHouse Bill number 349, a ner law, Chap-
       ter 299, Youse 3111 number 349-Sectisn 3:

                "*There shall be one Chief Pro'sation
       Officer, and such number of Assistants not ex-
       ceediw ten (10) as may be authoriaed by the
       Juvenile Board. Said Chief Probation Officer
       shall be appointed by the Juvenile Board and
       said Officer shall appoint said Asaistaats,   sub-
             o confirmation by the Juvenile Roardt
       !:::dtsuoh 'poner of appointment a‘zd confirma!F on
       anal1 not become effective -Until tileexpiration
       of the current terms of the present incumbents
       of such offices.~ Approved iday 10, 1943, Effec-
       tive Hay 10, 1943.
                "Can the Juvenile Department raise the
       nuder of assistants from eight as was set out in
       Article 5142-B to ten aa was set out in Bouse Bill
       Xo. 349 before the expiration of the CUrrent term
       of the present incumbent's term of such offices?'
       (Rmphasis Ours)

              Under the old law, Article 5142-3, Section 3,
V.A.C.S., quoted above, the county judge appointed tile Chief
Probation Officer and his assistants witii the confirmation of
the Juvenile Board. Tie new law, Ii.R. 349, RegUlar Session,
48th Legislature, quoted above, amendad the former,law and
provided that the power of appoint:zentof the Chief PI?obatlon
Officer should lie with the JUV8nil8  Board aildthat he s;lould
appoint his asszkstantssubject to the confirmation of t;leJuvenile
Board. The statute then specifies when the power of a22oi:ltment
shall become effective "provided such power of appointment and
confirmation shall not become effective until the expiration of
the current terms of tine present incumbents of such offices."
This lanyuase is plain and unambiguous and, therefore, is not
subject t0 ConstrUction.
              You are advised that the power of appointment and
confirmation is non-existent until tineterms of the Incumbents
expire.

                  ,L?.1543                   Yours very truly
  ,,



"---F---g
   .c:

DWIi:RP